     Case 8:19-mj-02288-AAS Document 10 Filed 09/27/19 Page 1 of 1 PageID 29




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


UNITED STATES OF AMERICA

v.                                                           Case No: 8:19-mj-2288-T-AAS

BRADLEY DIEFFENBACHER



                                           ORDER

        This defendant is in the custody of the United States Marshal. The court has been advised

that he is in need of a mental health evaluation and/or prescribed medication while in custody.

        It is therefore ORDERED that:

        (1)    The defendant shall receive immediate medical attention at the place of incarceration

and shall receive all currently prescribed medications unless discontinued by a physician.

        DONE and ORDERED at Tampa, Florida, this           27th   day of September, 2019
